           Case 1:19-cr-00308-VEC Document 53 Filed 03/26/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 ------------------------------------------------------------   X        DATE FILED: 3/25/2021
 UNITED STATES OF AMERICA                                       :
                                                                :         19-CR-308 (VEC)
                                                                :
                 -against-                                      :             ORDER
                                                                :
                                                                :
 ESTALIN BATISTA,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS sentencing is scheduled for April 8, 2021 at 2:00 p.m.;

        IT IS HEREBY ORDERED that: Defendant’s sentencing will be held in person in

Courtroom 443. The Court reminds the parties to review the relevant standing orders regarding

courthouse entry and to comply with the requirement to wear either (i) one disposable mask

underneath a cloth mask with the edges of the inner mask pushed against the face; or (ii) one

properly-fitted, FDA-authorized KN95 (or N95) mask. Gaiters, bandannas, and masks with

valves are not permitted.

        Members of the public may attend the hearing by dialing 888-363-4749 using the access

code 3121171 and the security code 0308. Any recording or retransmission of the hearing is

strictly prohibited.



SO ORDERED.
                                                                _________________________________
Date: March 25, 2021                                                  VALERIE CAPRONI
      New York, NY                                                  United States District Judge
